      Case 2:20-cv-00060-RMP     ECF No. 62    filed 05/03/21   PageID.976 Page 1 of 14



1
                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT

2                                                               EASTERN DISTRICT OF WASHINGTON



                                                                May 03, 2021
3                                                                    SEAN F. MCAVOY, CLERK



4

5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     ERICA DAVIS, as Personal
      Representative of the Estate of             NO: 2:20-CV-60-RMP
8     Andrew Davis, deceased, and the
      minor child JC, and minor child SD;         PROTECTIVE ORDER
9     MICHAEL M. MASCHMEYER, as
      Personal Representative of the Estate
10    of R. Wayne Estopinal, decease; and
      JAMES JOHNSON and BRADLEY
11    HERMAN, individually and as
      Independent Co-administrators of the
12    Estate of Sandra Johnson, deceased;

13                              Plaintiffs,

14          v.

15    TAMARACK AEROSPACE
      GROUP, INC., and CANFIELD
16    AEROSPACE SOLUTIONS,

17                              Defendants.

18

19         BEFORE THE COURT is a Stipulated Motion for Protective Order, ECF No.

20   61. A district court may issue protective orders regarding discovery upon a showing

21   of good cause. Fed. R. Civ. P. 26(c). Before issuing a stipulated protective order, a



     PROTECTIVE ORDER ~ 1
      Case 2:20-cv-00060-RMP      ECF No. 62    filed 05/03/21   PageID.977 Page 2 of 14



1    district court judge should ensure that the protective order’s restrictions do not

2    infringe on the public’s general right to inspect and copy judicial records and

3    documents. See Kamakana v. City and Cty. of Honolulu, 447 F.3d 1172, 1178 (9th

4    Cir. 2006); see also Courthouse News Serv. v. Planet, 947 F.3d 581, 589 (9th Cir.

5    2020) (recognizing a long-held First Amendment right of access to court

6    proceedings and documents).

7          Having reviewed the protective order and the remaining record, the Court

8    finds good cause to grant the stipulated motion and enter the agreed-upon protective

9    order and exhibit. Accordingly, the parties’ stipulated protective order, ECF No. 61,

10   is GRANTED, and the protective order is entered in the form set forth below.

11                                 PROTECTIVE ORDER

12         IT IS HEREBY ORDERED that if, in the course of this proceeding, any party

13   or nonparty has the occasion to disclose information deemed in good faith to

14   constitute confidential material, as defined below, the following procedures shall be

15   employed and the following restrictions shall govern the handling of documents,

16   depositions, pleadings, exhibits, and all other information exchanged by the parties

17   or nonparties hereto.

18   1.    SCOPE

19         1.1.1.        This Protective Order shall govern the designation, disclosure,

20   dissemination, and use of Confidential Material (as defined below) provided by any

21



     PROTECTIVE ORDER ~ 2
      Case 2:20-cv-00060-RMP      ECF No. 62     filed 05/03/21   PageID.978 Page 3 of 14



1    parties or nonparties to meet disclosure obligations in the above-captioned

2    proceeding (the “Action”).

3          1.1.2.        As used herein, the term “Confidential Material” shall mean

4    information (regardless of how generated, stored, or maintained) or tangible things

5    that qualify for protection under standards developed under Federal Rule of Civil

6    Procedure 26(c), including trade secrets or confidential research, development, or

7    commercial information. Confidential Material may include, without limitation,

8    programming records, designs, processes, test data and reports, engineering

9    documents, drawings, schematics, financial statements, accounting records, e-mails,

10   and other confidential business records. Confidential Material may also include

11   Plaintiffs’ decedent’s medical and health care records, prescription and non

12   prescription medicinal records, coroner records, estate records, employment records,

13   pilot records, income tax records, worker’s compensation records or other private

14   personal information, including personal and company emails, personal computer,

15   cell phone, text and social media records, and credit or debit card records.

16   2.    DESIGNATION

17         2.1.1.        In accordance with this Protective Order, any party or

18   subpoenaed nonparty may designate any Confidential Material as

19   “CONFIDENTIAL” in this Action if it believes in good faith that the material

20   constitutes or embodies information that (a) satisfies the definition of Confidential

21   Material in the foregoing Paragraph 2, (b) is not generally known, and (c) the designating



     PROTECTIVE ORDER ~ 3
      Case 2:20-cv-00060-RMP       ECF No. 62    filed 05/03/21   PageID.979 Page 4 of 14



1    party would not normally reveal to third parties or would cause third parties to maintain

2    in confidence.

3          2.1.2.        Any party or nonparty may designate documents or other tangible

4    things as CONFIDENTIAL in this Action by placing the following legend or a

5    similar legend on the document or thing, and each page thereof: CONFIDENTIAL;

6    provided, however, that in the event original documents are produced for inspection,

7    the producing party shall place the appropriate legend on the documents in the

8    copying process. For documents in the form of data, software, or digital material

9    stored electronically or on an electronic storage device, a party may designate a

10   document as CONFIDENTIAL for protection under this Order by placing a

11   “CONFIDENTIAL” legend (i) on the data (e.g., an electronic stamp or notation in

12   the database or load files), or (ii) on the device containing the data.

13         2.1.3.        Any party or nonparty may designate discovery requests or

14   responses (and the information contained therein) as CONFIDENTIAL in this

15   Action by placing the following legend on the face of any such document:

16   CONFIDENTIAL. In the case of discovery requests or responses, a statement may

17   also be included within the document specifying the portion(s) thereof having been

18   designated as CONFIDENTIAL.

19         2.1.4.        Any party or nonparty may designate depositions and other

20   testimony (including exhibits) as CONFIDENTIAL in this Action by (a) indicating

21   on the record at the time the testimony is given that the entire testimony or portions



     PROTECTIVE ORDER ~ 4
      Case 2:20-cv-00060-RMP       ECF No. 62     filed 05/03/21   PageID.980 Page 5 of 14



1    thereof shall be designated as CONFIDENTIAL, or (b) by captioned, written notice

2    to the reporter and all counsel of record, given within two weeks after the reporter

3    sends written notice to the deponent or the deponent’s counsel that the transcript is

4    available for review (the “holding period”), in which case all counsel receiving such

5    notice shall be responsible for marking the copies of the designated transcript or

6    portion thereof in their possession or control as directed by the producing party or

7    deponent. If no such designation is made at the deposition, or during the holding

8    period, no such deposition transcript shall be disclosed to any person other than

9    those persons who are entitled to have access to such materials pursuant to

10   Paragraph 14 below and the deponent (and the deponent’s counsel in the case of a

11   separately represented nonparty), and no person attending such a deposition shall disclose

12   the contents of the deposition to any person other than those described in Paragraphs 14

13   or 15 below during the holding period. The following legend shall be placed on the front

14   of any deposition transcript (and, if videotaped, any copies of the videotape) containing

15   CONFIDENTIAL information: CONFIDENTIAL.

16         2.1.5.        If timely corrected, an inadvertent failure to designate

17   Confidential Material as CONFIDENTIAL does not, standing alone, waive the

18   designating party’s right to secure protection under this Order for such material. If

19   material is appropriately designated as CONFIDENTIAL after the material was

20   initially produced, the receiving party, on timely notification of the designation, must

21



     PROTECTIVE ORDER ~ 5
      Case 2:20-cv-00060-RMP      ECF No. 62    filed 05/03/21   PageID.981 Page 6 of 14



1    make reasonable efforts to assure that the Confidential Material is treated in

2    accordance with the provisions of this Order.

3          2.1.6.       A party shall not be obligated to challenge the propriety of any

4    designation of Confidential Material as CONFIDENTIAL at the time of designation,

5    and a failure to do so shall not preclude a subsequent challenge to the designation.

6    Notwithstanding anything in this Protective Order to the contrary, the parties

7    acknowledge and agree that each party reserves the right to argue that any

8    Confidential Material has been improperly designated and should not receive

9    protected status under this Protective Order. Additionally, any party may seek

10   further protection with respect to Confidential Material as that party may consider

11   appropriate.

12         2.1.7.       If a party objects to any designation of information as

13   CONFIDENTIAL, the parties shall first try to resolve such dispute in good faith on

14   an informal basis. If the dispute cannot be resolved informally, the designating party

15   may seek appropriate relief from the Court.

16   3.    USE

17         3.1.1.       Confidential Material produced or made available for inspection

18   for which the foregoing designation has been made shall be subject to this Protective

19   Order and shall be received or inspected only by the authorized or designated

20   person(s) authorized to do so in accordance with this Order.

21



     PROTECTIVE ORDER ~ 6
      Case 2:20-cv-00060-RMP      ECF No. 62    filed 05/03/21   PageID.982 Page 7 of 14



1          3.1.2.        Confidential Material designated CONFIDENTIAL shall be used

2    only in connection with this Action, or any directly related proceeding or appeal

3    therefrom, and shall not be used for any other purpose including, but not limited to,

4    competitive business purposes in the market place or in any other litigation. No

5    recipient of Confidential Material shall, without express Order of the Court, use the

6    Confidential Material in any business purpose, including but not limited to, research

7    and development of any new product or alteration or improvement of an existing

8    product. This limitation shall not prevent a producing party from using its own

9    Confidential Material for its own business purposes, including but not limited to,

10   research and development of any new product or improvement of any existing

11   product.

12         3.1.3.        All material designated CONFIDENTIAL shall be held in strict

13   confidence and shall be protected from disclosure as specified herein, unless a party

14   obtains an order of the Court declaring that all or certain portions of the allegedly

15   Confidential Material are not, in fact, protected. The substance or contents of any

16   material designated CONFIDENTIAL, as well as any notes, abstracts, copies,

17   summaries, and memorandum relating thereto, shall not be disclosed to or accessible

18   by anyone other than a person qualified and/or authorized to obtain Confidential

19   Material designated CONFIDENTIAL pursuant to this Protective Order.

20         3.1.4.        Nothing in this Protective Order shall preclude a producing party

21   from using or disseminating its own CONFIDENTIAL material.



     PROTECTIVE ORDER ~ 7
      Case 2:20-cv-00060-RMP     ECF No. 62    filed 05/03/21   PageID.983 Page 8 of 14



1    4.    DISCLOSURE

2          4.1.1.         Confidential Material designated CONFIDENTIAL may be

3    disclosed only to:

4          Persons subject to the following limitation: each party is limited to allowing

5    the information to be reviewed, examined, and/or read by certain designated

6    individuals, whose identity need not be disclosed to every other party until the

7    conclusion of this Action, which designated individual must read this Protective

8    Order, agree to be bound by it, and execute an Party’s Qualified Individuals’

9    Acknowledgement of Protective Order in the form shown on Exhibit “A” to this

10   Protective Order, to be held by the counsel of record who provided the Protective

11   Order and Exhibit A to him or her. At the conclusion of this Action, when

12   Confidential Material is being returned or destroyed, all counsel of record may

13   receive on request copies of those Exhibit As executed by those disclosed experts

14   who reviewed the Confidential Material produced by other parties.

15         Any attorney representing a party or subpoenaed nonparty participating in this

16   Action, and any person assisting such attorney employed by the same law firm or

17   organization as the attorney, and for whom access to Confidential Material is

18   necessary to perform a duty with respect to this Action. Any such persons must read

19   this Protective Order and agree to be bound by it. The executed Stipulation for this

20   Protective Order by any member of a law firm or organization shall constitute a

21



     PROTECTIVE ORDER ~ 8
      Case 2:20-cv-00060-RMP      ECF No. 62    filed 05/03/21   PageID.984 Page 9 of 14



1    representation that all persons in or employed by that firm or organization shall

2    agree to be bound by and observe this Protective Order.

3          Any expert or consultant qualified to have access to Confidential Material as

4    provided in Paragraph 4.1.2 of this Protective Order.

5          Any personnel of the Court or other government employees for whom access

6    to Confidential Material is necessary to perform a duty relating to this Action, and

7    any court reporters retained to record and transcribe testimony in this Action.

8          Personnel of photocopy firms and/or graphics firms who have read and agree

9    to be bound by the terms of this Protective Order. Only documents requiring

10   duplication will be provided to such individuals.

11         4.1.2.        Any party may designate expert witnesses or non-testifying

12   expert consultants who are not regular employees of such party and who may have

13   access to Confidential Material. An expert or non-testifying expert consultant shall

14   qualify for access to Confidential Material designated as CONFIDENTIAL only as

15   follows:

16                  A.   The party seeking to disclose Confidential Material shall first

17   have said expert witness or non-testifying expert consultant complete and execute an

18   Expert’s or Consultant’s Acknowledgement of Protective Order in the form shown

19   on Exhibit “B” to this Protective Order, to be held by the counsel of record who

20   provided the Protective Order and Exhibit B to him or her. At the conclusion of this

21   Action, when Confidential Material is being returned or destroyed, all counsel of



     PROTECTIVE ORDER ~ 9
     Case 2:20-cv-00060-RMP      ECF No. 62    filed 05/03/21   PageID.985 Page 10 of 14



1    record may make a request to opposing counsel for copies of those Exhibit Bs

2    executed by expert witnesses who reviewed the Confidential Material produced by

3    other parties, and counsel receiving such request shall promptly provide copies of

4    said Exhibit Bs to requesting counsel. However, as to those non-testifying expert

5    consultants who reviewed Confidential Material produced by other parties, counsel

6    who retained said consultants shall, at the conclusion of this Action, place the

7    original Exhibit Bs executed by those consultants into a sealed envelope identified

8    on its exterior by the Case Caption, Docket Number and the name “Expert

9    Consultant Exhibit B Forms,” which envelope shall be filed with the Court under

10   Seal and its cover pleading served on other counsel of record but without the sealed

11   envelope. Opposing counsel shall not have access to the sealed envelope unless, on

12   motion with notice to counsel who retained the expert consultant, movant

13   demonstrates good cause to the Court to support a reasonable belief that one or

14   more of the expert consultants may have violated the Protective Order by disclosing

15   Confidential Material to unauthorized persons. The Court shall hold said sealed

16   envelope for a period of time no less than five years from the date filed.

17                B.    When a corporation or other organization is engaged as an expert

18   witness or non-testifying expert consultant by a party or its counsel of record, each

19   natural person within such organization or corporation for whom access to

20   Confidential Material is necessary to perform a duty with respect to this Action shall

21



     PROTECTIVE ORDER ~ 10
     Case 2:20-cv-00060-RMP        ECF No. 62    filed 05/03/21   PageID.986 Page 11 of 14



1    first complete and sign an acknowledgment form in the form shown as Exhibit B to

2    this Protective Order.

3                   C.   If any expert witness or non-testifying expert consultant engaged

4    by the party seeking to disclose Confidential Material creates any report, document,

5    or other item, whether intangible or tangible, related to this case, and such report or

6    document contains Confidential Material, whether as content, exhibit, or otherwise,

7    said report or document has the same protected status as the Confidential Material

8    contained therein. For such report, document, or other item to attain protected

9    status, it is not necessary for it to be separately so designated by either party as

10   protected Confidential Material.

11         4.1.3.         It shall be the duty and responsibility of counsel of record to

12   ensure that documents or things containing Confidential Material subject to

13   counsel’s control shall at all times be kept in a safe and secure fashion to ensure that

14   such information is not disclosed to or made accessible to persons other than those

15   specifically qualified and/or authorized to review Confidential Material under this

16   Protective Order. Counsel of record shall be directly responsible to the Court

17   captioned above for fulfilling this responsibility.

18         4.1.4.         Should any party, or person qualified to obtain Confidential

19   Material hereunder, or their agents or representatives, receive any request for

20   Confidential Material, whether through formal compulsory process or lawful

21   authority of the Court or otherwise, prior to responding thereto, such person or



     PROTECTIVE ORDER ~ 11
     Case 2:20-cv-00060-RMP       ECF No. 62     filed 05/03/21   PageID.987 Page 12 of 14



1    counsel shall promptly serve written notice of receipt of same on counsel of record

2    for all parties hereto in order to allow said party or parties to move an appropriate

3    court for a ruling respective to the necessity of compliance therewith.

4    5.     SUBMISSION TO THE COURT

5           5.1.1.       In the event a party wishes to use any Confidential Material, or

6    any papers or digital information containing or making reference to the contents of

7    such material or information, in any pleading or document filed with the Court in

8    this Action, such pleading or document and Confidential Material shall be filed

9    under seal, consistent with the rules and practices of the Court in which said

10   materials are to be filed, until such time as the Court orders otherwise or denies

11   permission to file under seal. The sealed material, information, digital information,

12   or papers shall state on the first page of any bound or stapled document, “FILED

13   UNDER SEAL PURSUANT TO COURT PROTECTIVE ORDER.” The

14   restrictions, if any, that will govern the use of Confidential Material at trial or

15   hearings will be determined at a later date by the Court, in consultation with the

16   parties.

17          5.1.2.       If, through inadvertence or otherwise, Confidential Material is

18   filed with the Court without the appropriate notice, the person responsible for the

19   disclosure shall immediately bring all pertinent facts relating to such disclosure to

20   the attention of counsel for all parties and to the Court, without prejudice to other

21



     PROTECTIVE ORDER ~ 12
     Case 2:20-cv-00060-RMP       ECF No. 62     filed 05/03/21   PageID.988 Page 13 of 14



1    rights and remedies of any party, and shall make every effort to prevent further

2    disclosure.

3    6.    USE IN COURTROOM PROCEEDINGS

4          6.1.1.        Any Confidential Material designated as CONFIDENTIAL or

5    any document or thing incorporating such material that is filed or lodged with the

6    Court shall be so marked on the first page, sealed, and delivered to the Clerk of the

7    Court, and shall not be available for public inspection. The envelope used to seal

8    such information or document shall carry an appropriate notation indicating its status

9    as CONFIDENTIAL and subject to this Protective Order. The Clerk shall maintain

10   such material or document under seal. Any judge or magistrate exercising

11   responsibility in this Action, and his or her legal, administrative, secretarial, or

12   clerical staffs, shall have access to material under seal as necessary in adjudicating

13   or administering this Action.

14   7.    RETURN / DESTRUCTION OF MATERIALS

15         7.1.1.        Within thirty (30) days after the termination of this Action, the

16   originals and all copies of Confidential Material designated as CONFIDENTIAL

17   shall be destroyed or returned to the party that produced such information, or to its

18   attorney.

19   8.    MISCELLANEOUS

20

21



     PROTECTIVE ORDER ~ 13
     Case 2:20-cv-00060-RMP      ECF No. 62    filed 05/03/21   PageID.989 Page 14 of 14



1          8.1.1.       Upon final termination of this Action, whether by settlement,

2    dismissal or other disposition, the provisions of this Protective Order shall continue

3    to be binding upon all persons or entities who are subject to the terms hereof, and the

4    Court shall retain jurisdiction for enforcement of this Order.

5          8.1.2.       Each party reserves the right to request and/or petition the Court

6    for modification of this Protective Order upon a showing of good cause.

7          IT IS SO ORDERED. The District Court Clerk is directed to enter this

8    Order and provide copies to counsel.

9          DATED May 3, 2021.

10
                                                 s/ Rosanna Malouf Peterson
11                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
12

13

14

15

16

17

18

19

20

21



     PROTECTIVE ORDER ~ 14
